Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 1 of 9 Page ID #:10152



 1 Wayne W. Call, State Bar No. 56676
    wcall@calljensen.com
 2 Mark L. Eisenhut, State Bar No. 185039
 3 meisenhut@calljensen.com
   William P. Cole, State Bar No. 186772
 4 wcole@calljensen.com
   Chris C. Scheithauer, State Bar No. 184798
 5 cscheithauer@calljensen.com
 6 CALL & JENSEN
   A Professional Corporation
 7 610 Newport Center Drive, Suite 700
   Newport Beach, CA 92660
 8 Tel: (949) 717-3000
   Fax: (949) 717-3100
 9
   Robert Corn-Revere, Washington D.C. Bar No. 375415
10 (seeking admission pro hac vice)
    bobcornrevere@dwt.com
11 Ronald G. London, Washington D.C. Bar No. 456284
12 (seeking admission pro hac vice)
    ronnielondon@dwt.com
13 DAVIS WRIGHT TREMAINE LLP
   1919 Pennsylvania Avenue, NW
14 Suite 800
15 Washington, DC 20006
   Tel: (202) 973-4235
16 Fax: (202) 973-4425
   Attorneys for Defendants OTA Franchise Corporation,
17 Newport Exchange Holdings, Inc., NEH Services, Inc.,
   Eyal Shachar, Samuel R. Seiden and Darren Kimoto
18
19                        UNITED STATES DISTRICT COURT
20                     CENTRAL DISTRICT OF CALIFORNIA
21 Federal Trade Commission,                   Case No. 8:20-cv-00287 JVS (KESx)
22
              Plaintiff,                       DEFENDANTS’ EX PARTE
23                                             APPLICATION FOR
              vs.                              CLARIFICATION OF TEMPORARY
24                                             RESTRAINING ORDER AND
   OTA Franchise Corporation, et al.,          REQUEST FOR PERMISSION TO
25                                             PAY EMPLOYEES AND TO
26            Defendants.                      COLLECT MONEY
27                                             Complaint Filed: February 12, 2020
                                               Trial Date: None Set
28
                                              -1-
     DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
            AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 2 of 9 Page ID #:10153



 1    EX PARTE APPLICATION FOR CLARIFICATION OF TRO AND REQUEST
 2      FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
 3         Pursuant to Central District Local Rule 7-19, Defendants OTA Franchise
 4 Corporation, Newport Exchange Holdings, Inc., NEH Services, Inc. (the “Corporate
 5 Defendants”), Eyal Shachar, Samuel R. Seiden, and Darren Kimoto (all collectively,
 6 “Defendants”) hereby apply ex parte to this Court for (a) clarification of the scope of
 7 the Temporary Restraining Order with Asset Freeze, and Other Equitable Relief, and
 8 Order to Show Cause Why a Preliminary Injunction Should Not Issue (the “TRO”) and
 9 (b) permission to pay amounts owing in the normal course of business (including
10 employees and counsel) and collect money while otherwise fully complying with the
11 TRO requirements.
12         NOTICE TO OPPOSING COUNSEL: Defendants’ counsel has notified
13 counsel for the FTC of its intention to bring the Application and notified the FTC that it
14 will have 24 hours to file any response to the Application. (Eisenhut Decl., ¶ 3 Ex. A.)
15 The FTC’s counsel has not yet indicated whether the FTC will oppose the ex parte
16 application. (Id.) The FTC’s counsel’s contact information is as follows:
17
                                        Thomas Biesty
18                                      Rhonda Perkins
19                                      Andrew Hudson
                                   Federal Trade Commission
20                                600 Pennsylvania Ave., NW
                                      Mailstop CC-8528
21                                  Washington, DC 20580
22                                    Fax: 202-326-3395

23                Email: tbiesty@ftc.gov; rperkins@ftc.gov; ahudson@ftc.gov

24         GROUNDS FOR EX PARTE RELIEF:
25         Defendants will fully comply with the Court’s Temporary Restraining Order
26 (“TRO”), including not making unsubstantiated earnings claims, not releasing customer
27 information, preserving records, providing financial disclosures, providing prompt
28 discovery, and other aspects of the TRO.
                                               -2-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 3 of 9 Page ID #:10154



 1         However, a few specific aspects of the “ASSET FREEZE” section and related
 2 provisions of the TRO, if interpreted literally, would produce results we believe were
 3 not intended, that would be immediately dire. The provisions identified below seem to
 4 prevent the Company from paying employees and vendors, or collecting money, both of
 5 which OTA has stopped doing pending a ruling on this application. However, the
 6 Company cannot survive until the Preliminary Injunction hearing if this requirement
 7 continues. The TRO would, thus, effectively decide the case by shutting down OTA as
 8 a viable entity.
 9         Accordingly, we seek clarification to assure that Defendants can make payroll
10 and health benefit payments for its over 300 employees and otherwise expend and
11 receive funds only “in the ordinary course of business.” Certain TRO provisions appear
12 to allow this, while others suggest the opposite.
13         Specifically, in Section VII. C. of the TRO, the Court ordered that the restriction
14 on “incurring charges” on credit cards does not apply to charges incurred “in the
15 ordinary course of business.” We hope and believe (and seek clarification that) the
16 Court’s intent was to similarly allow all expenditures and receipts of funds “in the
17 ordinary course of business” (and not just authorize credit card charges “in the ordinary
18 course of business”), including receipts of funds from customers who have experienced
19 marketing and sales messaging that fully comply with Section I of the TRO.
20         Without that clarification, more than 300 employees and hundreds of independent
21 contractors will nearly instantly lose their livelihoods and healthcare benefits (some of
22 whom are known to be receiving treatment for life-threatening cancer), and 70,000 plus
23 students with lifetime education rights at no additional cost to them will lose access to
24 the training they paid for. See Decl. of Aaron Neilsen (“Neilsen Decl.”). There is a
25 $1.1M payroll due (plus an additional $250,000 for benefits) that needs to be processed
26 today (February 26, 2020), or employees who have already earned their wages will not
27 be paid, their healthcare benefits will not be provided, and tax withholdings owing to
28 the federal and state governments will not be satisfied. (Neilsen Decl., ¶¶ 1-21). In
                                               -3-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 4 of 9 Page ID #:10155



 1 addition to employee payroll, the Company incurs approximately $8.3 million in
 2 operating expenses (e.g., electricity, phone, email servers, internet access, other
 3 utilities) per month in the ordinary course of business that it will not be able to pay
 4 without revenue and without the legal right to pay. (See id. ¶ 14). We do not believe this
 5 was the Court’s intent.
 6         Specifically, there are three aspects of the Order that, if interpreted literally, will
 7 lead to the above tragic results.
 8         (1)   Section VII. ASSET FREEZE prevents the Corporate Defendants from
 9 “spending . . . any assets.” Unlike the credit card provision in Section VII. C. , there is
10 no carve-out for spending assets “in the ordinary course of business.” This strict
11 interpretation would mean the Corporate Defendants cannot pay amounts owing, even
12 in the normal course of business, to employees, key vendors, counsel defending them in
13 this matter, counsel pursuing their insurance carriers for coverage, etc.
14         (2)   Section VIII. DUTIES OF ASSET HOLDERS directs any “business entity,
15 or person” including banks that hold any Corporate Defendant assets to “Hold . . . and
16 prohibit the withdrawal . . . or other disposal” of any such “asset of any Corporate
17 Defendant.”
18         a.    This seems to block all access to any of the Corporate Defendants’ money
19 in any account, thus foreclosing any ability to pay amounts incurred in the ordinary
20 course of business to employees, key vendors, attorneys, etc.
21         (3)   Section VII. D. prohibits “cashing any checks or depositing any money
22 orders or cash received from consumers, clients, or customers” and Section III prohibits
23 “collecting loan payments.”
24         a.    Section I provides rules for how Defendants may market and sell their
25 education. However, this section VII.D. seems to mean that even though the Corporate
26 Defendants will fully comply with the requirements of Section I and make no improper
27 earnings claims, etc., they still cannot receive money from customers and will thus have
28
                                               -4-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 5 of 9 Page ID #:10156



 1 no income whatsoever to support the business, and will have no ability thereby to pay
 2 amounts they are obligated to pay, even in the ordinary course of business.
 3         In addition to causing OTA’s demise, the consequences of these provisions
 4 would include:
 5         (1)   Payroll, including all health benefits and tax withholdings, will not be paid,
 6 which have to be processed today (February 26, 2020). Furthermore, failure to pay
 7 employee wages will subject OTA to a host of statutory penalties and claims under state
 8 and/or federal wage laws and regulations.
 9         (2)   Independent contractors, including many instructors, will not be paid.
10         (3)   Key vendors, including those who provide utilities, online services, etc.
11 will not be paid.
12         (4)   Attorneys will not be paid for any services they provide to OTA for the
13 defense of this matter, and other legal assistance vital to OTA’s current existence.
14         (5)   The lack of payment to employees will likely lead to the departure of
15 employees, which means the 70,000-plus students will have no access to live training
16 (Nielsen Decl., ¶¶ 16-17), and, if electronic vendors are not paid, no access to online
17 training. It also means the Corporate Defendants will have no employees, vendors, or
18 attorneys to help them comply with this Court’s Order, which requires gathering
19 information and documents, filling out financial disclosure forms, notifying various
20 parties of this Court’s Order, sitting for depositions (the FTC has already indicated
21 several they want to take), and the like. (Neilsen Decl., ¶¶ 18-19).
22         We believe the Court did not intend for the order to include these end-the-
23 company requirements, particularly where the enterprise has existed for 22 years, has 48
24 brick-and-mortar locations, and but for the aforementioned sections of the TRO, would
25 be able to continue its existence and at the same time fully satisfy any genuine concerns
26 from the conduct alleged by the FTC.          (Neilsen Decl., ¶¶ 5, 21).      Accordingly,
27 Defendants respectfully request immediate clarification and/or permission to proceed as
28 follows:
                                               -5-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 6 of 9 Page ID #:10157



 1         •     Defendants may pay all expenses incurred in the ordinary course of
 2 business, including payroll and amounts owing to attorneys and other vendors.
 3         •     Defendants may access funds in any and all accounts for purposes of
 4 making payments incurred in the ordinary course of business or in defending this
 5 lawsuit.
 6         •     Defendants may collect funds from any source so long as Defendants fully
 7 comply with the requirements of Section I of the Order.
 8         Ex parte relief is warranted where, as here, (1) a party would be “irreparably
 9 prejudiced” if ex parte relief were denied; and (2) the moving party is without fault in
10 creating the crisis that requires ex parte relief. Mission Power Eng’g Co. v. Continental
11 Cas. Co., 883 F.Supp. 488, 492 (C.D. Cal. 1995). Through no fault of their own,
12 Defendants will be irreparably prejudiced if the Court does not grant the relief requested
13 herein. (See Eisenhut Decl., ¶ 2; Nielson Decl., ¶¶ 1-21.)
14
15 Dated: February 26, 2020                CALL & JENSEN
                                           A Professional Corporation
16                                         Wayne W. Call
17                                         Mark L. Eisenhut
                                           William P. Cole
18                                         Chris C. Scheithauer
19
                                           By: /s/ Mark L. Eisenhut
20                                             Mark L. Eisenhut
                                           Attorneys for Defendants
21
22
23
24
25
26
27
28
                                               -6-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 7 of 9 Page ID #:10158



 1                          DECLARATION OF MARK L. EISENHUT
 2         I, Mark L. Eisenhut, declare and state as follows:
 3         1.    I am an attorney admitted to practice before all of the courts of the State of
 4 California and before this Court, and I am a shareholder at Call & Jensen, A
 5 Professional Corporation, counsel of record for Defendants OTA Franchise
 6 Corporation, Newport Exchange Holdings, Inc., NEH Services, Inc., Eyal Shachar,
 7 Samuel R. Seiden, and Darren Kimoto (“Defendants”). I have personal knowledge as to
 8 all matters set forth in this Declaration, and could and would competently testify to
 9 them under oath if called as a witness. I make this Declaration in support of the Ex
10 Parte Application by Defendants for Clarification Regarding TRO and Request for
11 Permission to Collect Money and Pay Employees (the “Application”).
12                                Grounds for Ex Parte Relief
13         2.    Ex parte relief is warranted for all of the reasons articulated in this
14 Application and in the Declaration of Aaron Neilsen.
15                                     Notice to the FTC
16         3.    My office contacted the FTC’s counsel on February 25, 2020 at 9:09 p.m.
17 via email and informed them of Defendants’ intention to bring this Application. (A true
18 and correct copy of that email is attached hereto as Exhibit A.) In the same email, my
19 office informed the FTC’s counsel that the FTC will have no more than 24 hours to
20 respond to the Application per Judge Selna’s Procedures. (Ex. A.) The FTC’s counsel
21 has not yet indicated whether the FTC will oppose the ex parte application.
22         I declare under penalty of perjury under the laws of the United States of America
23 that the foregoing is true and correct. This Declaration was executed on February 26,
24 2020, at Newport Beach, California.
25
                                           /s/Mark L. Eisenhut
26                                             Mark L. Eisenhut
27
28
                                               -7-
      DEFENDANTS’ EX PARTE APPLICATION FOR CLARIFICATION OF TEMPORARY RESTRAINING ORDER
             AND REQUEST FOR PERMISSION TO PAY EMPLOYEES AND TO COLLECT MONEY
Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 8 of 9 Page ID #:10159




                               EXHIBIT A
    Case 8:20-cv-00287-JVS-KES Document 48 Filed 02/26/20 Page 9 of 9 Page ID #:10160




From:                             Todd Bouton
Sent:                             Tuesday, February 25, 2020 9:09 PM
To:                               ahudson@ftc.com; tbiesty@ftc.com; rperkins@ftc.com
Cc:                               Mark Eisenhut; William Cole; Chris Scheithauer; Wayne Call
Subject:                          Ex Parte Notice-FTC v. OTA


Mr. Hudson:

I am sending you this email on behalf of Mark Eisenhut to advise you that OTA intends to file another Ex Parte
Application tomorrow.

(Given the time difference, we expect you will see this email first thing tomorrow.)

The ex parte application will seek clarification about the TRO and permission to pay employees and other expenses
while the TRO is in effect.

Please be advised that you will have 24 hours after you are served with the application to notify the Court whether you
intend to oppose the application.

Feel free to contact Mark if you have any questions about the ex parte.

Best regards,

Todd

Sent from my iPhone




                                                            1
